Title: To James Madison from John Sevier, 9 May 1804
From: Sevier, John
To: Madison, James



Dear SirKnoxville 9 May 1804.
I have forwarded to Genl. Dearborne a letter respecting the subject of his enqueries, also a Certificate to which I beg leave to refer you. The time has been so short and the Court coming on prevents me from Obtaining any other information but that of my own knowledge. I hope it may be Sufficient, but if not, I presume the chancelor will not precipitate the tryal, And by the Next term every thing necessary from this Quarter, should it be Wanted, Will be cheerfully forwarded—please drop me a line on the occasion, Also some of the latest European inteligence such as you may deem proper to communicate. I presume Accounts from that quarter of the World is now interesting. Our Assembly Will be convened in time to ratify the proposed amendment to the Constitution. With great regard & esteem I am sir Your Most obedt Hle; Servt.
John: Sevier
